UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 25, 2015 MEDTRONIC PUBLIC LIMITED COMPANY (Exact Name of Registrant as Specified in its Charter) Ireland 1-36820 98-1183488 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 20 On Hatch, Lower Hatch Street Dublin 2, Ireland (Address of principal executive offices, including zip code) +-1700 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 25, 2015, Medtronic Public Limited Company (the “Company”) announced that Christopher J. O’Connell is resigning as the Company’s Executive Vice President and President, Restorative Therapies Group.The Company also announced the appointment of Geoff Martha as the Company’s Executive Vice President and President, Restorative Therapies Group, effective immediately. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibit is being filed herewith: No. Description Press Release dated June 25, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDTRONIC PUBLIC LIMITED COMPANY By: /s/ Brad Lerman Date: June 25, 2015 Brad Lerman Senior Vice President, General Counsel and Corporate Secretary 3 EXHIBITINDEX No. Description Press Release dated June 25, 2015 4
